Title: Enclosure: The Commissioners of the Treasury to Willink & Van Staphorst, 21 February 1789
From: Commissioners of the Treasury
To: Willink & Van Staphorst



Enclosure
The Commissioners of the Treasury to Willink & Van Staphorst

Gentlemen
B. of Treasury Feb. 21. 1789.

You will be pleased to pay to the order of the honble. Mr. Jefferson minister from the U.S. at Paris, such sums as he may call on you for, to enable him to pay certain arrears of interest due to foreign officers who served in the army of the U.S. during the late war, and to honor his drafts to the amount of 30,000 florins for the purpose of executing a certain act of Congress of the 18th. of July 1787.
Exclusive of these sums Mr. Jefferson will have occasion from time to time for such sums as will be necessary to pay his own and secretary’s salaries and that of the honble. Mr. Carmichael Chargé des affaires at the court of Madrid. You will be pleased to observe that the two appropriations first mentioned are not to take place till you have paid, or effectually secured the payment of the interest which will become due on the Dutch loans in the month of June, after which they must claim  your attention. We are gentlemen with sentimts. of esteem Your Obedt. Hble. servts.,

Samuel Osgood
Walter Livingston





   
   Tr (DLC); TJ’s hand; at head of text: “Copy”; at foot of text: “Mess. Wilhem & Jan Willink & Nichs. and Jacob Van Staphorsts Commrs. of loans Amsterdam.” PrC of Tr (DLC).



